               Case 20-11570-LSS             Doc 148       Filed 07/13/20        Page 1 of 13



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                           §
In re:                                                     §     Chapter 11
                                                           §
PYXUS INTERNATIONAL, INC., et al.,1                        §     Case No. 20-11570 (LSS)
                                                           §
                              Debtors.                     §     (Jointly Administered)
                                                           §
                                                           §     Ref. Docket Nos. 118 & 128


                CERTIFICATION OF COUNSEL REGARDING
      REVISED PROPOSED ORDER AUTHORIZING THE EMPLOYMENT AND
    RETENTION OF RPA ASSET MANAGEMENT SERVICES, LLC AS FINANCIAL
      ADVISORS TO THE DEBTORS, EFFECTIVE AS OF THE PETITION DATE


                 On June 26, 2020, the above-captioned affiliated debtors and debtors-in-

possession (collectively, the “Debtors”) filed the Debtors’ Application for an Order Authorizing

the Retention and Employment of RPA Asset Management Services as Financial Advisors to the

Debtors, Effective as of the Petition Date [Docket No. 118] (the “Application”) with the United

States Bankruptcy Court for the District of Delaware (the “Court”).                      The deadline to file

objections or respond to the Application was established as July 10, 2020 at 4:00 p.m. (ET) (the

“Objection Deadline”).

                 Prior to the Objection Deadline, the Debtors received informal comments to the

Application from the Office of the United States Trustee for the District of Delaware (the

“United States Trustee”). No other informal responses or objections to the Application were

received.




1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.




26748125.1
             Case 20-11570-LSS         Doc 148      Filed 07/13/20    Page 2 of 13



             Following discussions with the United States Trustee, the Debtors have agreed to a

revised form of order (the “Revised Proposed Order”), a copy of which is attached hereto as

Exhibit A. For the convenience of the Court and other interested parties, a blackline comparing

the Revised Proposed Order against the form of order filed with the Application is attached

hereto as Exhibit B.

             In addition, at the request of the United States Trustee, the Debtors filed the

Supplemental Declaration of Chip Cummins in Support of Debtors’ Application for an Order

Authorizing the Retention and Employment of RPA Asset Management Services as Financial

Advisors to the Debtors, Effective as of the Petition Date [Docket No. 128] (the “Supplemental

Declaration”). The Revised Proposed Order and the Supplemental Declaration resolve the

United States Trustee’s informal comments.

               WHEREFORE, as the Debtors did not receive any objections or responses other

than those described herein, and the United States Trustee does not object to entry of the Revised

Proposed Order, the Debtors respectfully request that the Court enter the Revised Proposed

Order without further notice or hearing at the Court’s earliest convenience.

                                    [Signature page follows]




                                                2
26748125.1
                Case 20-11570-LSS   Doc 148       Filed 07/13/20   Page 3 of 13




Dated:       July 13, 2020          YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                    /s/ Ashley E. Jacobs
                                    Pauline K. Morgan (No. 3650)
                                    Kara Hammond Coyle (No. 4410)
                                    Ashley E. Jacobs (No. 5635)
                                    Tara C. Pakrouh (No. 6192)
                                    Rodney Square
                                    1000 North King Street
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 571-6600
                                    Facsimile:      (302) 571-1253
                                    Email:          pmorgan@ycst.com
                                                    kcoyle@ycst.com
                                                    ajacobs@ycst.com
                                                    tpakrouh@ycst.com

                                    - and -

                                    SIMPSON THACHER & BARTLETT LLP

                                    Sandeep Qusba (admitted pro hac vice)
                                    Michael H. Torkin (admitted pro hac vice)
                                    Kathrine A. McLendon (admitted pro hac vice)
                                    Nicholas E. Baker (admitted pro hac vice)
                                    Daniel L. Biller (admitted pro hac vice)
                                    Jamie J. Fell (admitted pro hac vice)
                                    425 Lexington Avenue
                                    New York, New York 10017
                                    Telephone: (212) 455-2000
                                    Facsimile:      (212) 455-2502
                                    Email:          squsba@stblaw.com
                                                    michael.torkin@stblaw.com
                                                    kmclendon@stblaw.com
                                                    nbaker@stblaw.com
                                                    daniel.biller@stblaw.com
                                                    jamie.fell@stblaw.com

                                    Proposed Counsel to the Debtors and Debtors in
                                    Possession




                                              3
26748125.1
             Case 20-11570-LSS   Doc 148   Filed 07/13/20   Page 4 of 13




                                    Exhibit A

                             Revised Proposed Order




26748125.1
                           Case 20-11570-LSS              Doc 148       Filed 07/13/20        Page 5 of 13




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                         §
             In re:                                                      §     Chapter 11
                                                                         §
             PYXUS INTERNATIONAL, INC., et al.,1                         §
                                                                         §     Case No. 20-11570 (LSS)
                                           Debtors.                      §
                                                                         §     (Jointly Administered)
                                                                         §
                                                                         §     Ref: Docket Nos. 118 & 128


                    ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION
              OF RPA ASSET MANAGEMENT SERVICES, LLC AS FINANCIAL ADVISORS TO
                       THE DEBTORS, EFFECTIVE AS OF THE PETITION DATE


                             Upon the Debtors’ application (the “Application”)2 for entry of an order (this

         “Order”) authorizing the employment and retention of RPA Asset Management Services, LLC

         (“RPA”) as the Debtors’ financial advisor, effective as of the Petition Date, as more fully described

         in the Application; and due and sufficient notice of the Application having been provided under

         the particular circumstances, and it appearing that no other or further notice need be provided; and

         the Court having jurisdiction to consider the Application and the relief requested therein in

         accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

         the United States District Court for the District of Delaware dated as of February 29, 2012; and

         consideration of the Application and the relief requested therein being a core proceeding under 28

         U.S.C. § 157(b)(2); and the Court having authority to enter a final order consistent with Article III

         of the United States Constitution; and venue being proper before this Court under 28 U.S.C. §§


         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
         2
             Capitalized terms used but not defined in this Order have the meanings used in the Application.
26722549.2
                       Case 20-11570-LSS        Doc 148       Filed 07/13/20      Page 6 of 13




         1408 and 1409; and the Court having reviewed the Application and the Cummins Declaration; and

         upon consideration of the Supplemental Declaration of Chip Cummins in Support of Debtors’

         Application for an Order Authorizing the Employment and Retention of RPA Asset Management

         Services as Financial Advisors to the Debtors, Effective as of the Petition Date [Docket No. 128];

         and the Court having found and determined that (a) RPA does not hold or represent any interest

         adverse to the Debtors’ estates with respect to the matters upon which it is to be employed, (b)

         RPA is a “disinterested person” as contemplated under sections 327 and 328 of the Bankruptcy

         Code and (c) employment of RPA is necessary and in the best interests of the Debtors’ estates,

         creditors, and other parties in interest; and after due deliberation thereon and sufficient cause

         appearing therefor, it is HEREBY ORDERED THAT:

                        1.      The Application is granted as set forth herein.

                        2.      The Debtors are authorized, pursuant to sections 327(a) and 328(a) of the

         Bankruptcy Code, to employ and retain RPA as their financial advisor in accordance with the terms

         and conditions set forth in the Engagement Letter and Application, as modified by this Order,

         effective as of the Petition Date.

                        3.      RPA shall be compensated in accordance with the procedures set forth in

         sections 330 and 331 of the Bankruptcy Code, applicable Bankruptcy Rules, and Local Rules of

         this Court, and such procedures as may be fixed by order of this Court. RPA shall file interim and

         final fee applications, if and as appropriate, for the allowance of compensation for services

         rendered and reimbursement of expenses incurred in accordance with the applicable provisions of

         the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any applicable orders of this

         Court.




26722549.2

                                                          2
                      Case 20-11570-LSS         Doc 148       Filed 07/13/20     Page 7 of 13




                       4.      The Indemnification Provisions included in the Engagement Letter are

         approved, subject to the provisions of the subparagraphs below:

                       (a)     The Indemnified Persons shall not be entitled to indemnification,
                               contribution, or reimbursement pursuant to the Engagement Letter for
                               services other than the services provided under the Engagement Letter,
                               unless such services and the indemnification, contribution, or
                               reimbursement therefor are approved by this Court;

                       (b)     Notwithstanding anything to the contrary in the Engagement Letter, the
                               Debtors shall have no obligation to indemnify any Indemnified Person, or
                               provide contribution or reimbursement to any Indemnified Person, for any
                               claim or expense to the extent it is either: (i) judicially determined (that
                               determination having become final) to have arisen from an Indemnified
                               Person’s gross negligence, willful misconduct, fraud or bad faith; (ii) for a
                               contractual dispute in which the Debtors allege the breach of an Indemnified
                               Person’s contractual obligations unless the Court determines that
                               indemnification, contribution or reimbursement would be permissible
                               pursuant to In re United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003);
                               or (iii) settled prior to a judicial determination under (i) or (ii) above, but
                               determined by this Court, after notice and a hearing, to be a claim or expense
                               for which an Indemnified Person should not receive indemnity,
                               contribution, or reimbursement under the terms of the Engagement Letter
                               as modified by this Order;

                       (c)     If, before the earlier of (i) the entry of an order confirming a chapter 11 plan
                               in these Chapter 11 Cases (that order having become a final order no longer
                               subject to appeal), and (ii) the entry of an order closing these chapter 11
                               cases, any Indemnified Person believes that it is entitled to the payment of
                               any amounts by the Debtors on account of the Debtors’ indemnification,
                               contribution, and/or reimbursement obligations under the Engagement
                               Letter (as modified by this Order), including the advancement of defense
                               costs, the Indemnified Person must file an application therefor in this Court,
                               and the Debtors may not pay any such amounts to any Indemnified Person
                               before the entry of an order by this Court approving the payment. This
                               subparagraph (c) is intended only to specify the period of time under which
                               the Court shall have jurisdiction over any request for fees and expenses by
                               the Indemnified Persons for indemnification, contribution or
                               reimbursement, and not a provision limiting the duration of the Debtors’
                               obligation to indemnify the Indemnified Persons. All parties in interest
                               shall retain the right to object to any demand by any Indemnified Person for
                               indemnification, contribution, or reimbursement; and

                       (d)     Any limitation on liability pursuant to the terms of the Engagement Letter
                               shall be eliminated.

26722549.2

                                                          3
                      Case 20-11570-LSS         Doc 148      Filed 07/13/20    Page 8 of 13




                        5.     In the event that, during the pendency of these Chapter 11 Cases, RPA seeks

         reimbursement for any attorneys’ fees and/or expenses, the invoices and supporting time records

         from such attorneys shall be included in RPA’s fee applications and such invoices and time records

         shall be in compliance with Local Rule 2016-2(f), and shall be subject to approval of the Court

         under the standards of sections 330 and 331 of the Bankruptcy Code, without regard to whether

         such attorney has been retained under section 327 of the Bankruptcy Code and without regard to

         whether such attorney’s services satisfy section 330(a)(3)(C); provided, however, that RPA shall

         not seek reimbursement of any fees incurred defending any of RPA’s fee applications in these

         Chapter 11 Cases.

                        6.     RPA shall apply the Retainer against its post-petition invoices.

                        7.     The Debtors are authorized to take all actions necessary to effectuate the

         relief granted pursuant to this Order in accordance with the Application.

                        8.     To the extent there are any conflicts between this Order, the Application,

         the Engagement Letter or the Cummins Declaration, the terms of this Order shall govern.

                        9.     This Court retains jurisdiction with respect to all matters arising from or

         related to the implementation of this Order.




26722549.2

                                                         4
             Case 20-11570-LSS   Doc 148   Filed 07/13/20   Page 9 of 13




                                    Exhibit B

                                    Blackline




26748125.1
                          Case 20-11570-LSS              Doc 148       Filed 07/13/20        Page 10 of 13




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                         §
             In re:                                                      §     Chapter 11
                                                                         §
             PYXUS INTERNATIONAL, INC., et al.,1                         §
                                                                         §     Case No. 20-11570 (LSS)
                                           Debtors.                      §
                                                                         §     (Jointly Administered)
                                                                         §
                                                                         §     Ref: Docket Nos. _____118 & 128


                    ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION
              OF RPA ASSET MANAGEMENT SERVICES, LLC AS FINANCIAL ADVISORS TO
                       THE DEBTORS, EFFECTIVE AS OF THE PETITION DATE


                             Upon the Debtors’ application (the “Application”)2 for entry of an order (this

         “Order”) authorizing the employment and retention of RPA Asset Management Services, LLC

         (“RPA”) as the Debtors’ financial advisor, effective as of the Petition Date, as more fully described

         in the Application; and due and sufficient notice of the Application having been provided under

         the particular circumstances, and it appearing that no other or further notice need be provided; and

         the Court having jurisdiction to consider the Application and the relief requested therein in

         accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

         the United States District Court for the District of Delaware dated as of February 29, 2012; and

         consideration of the Application and the relief requested therein being a core proceeding under 28

         U.S.C. § 157(b)(2); and the Court having authority to enter a final order consistent with Article III

         of the United States Constitution; and venue being proper before this Court under 28 U.S.C. §§


         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
         2
             Capitalized terms used but not defined in this Order have the meanings used in the Application.
26722549.12
                      Case 20-11570-LSS         Doc 148       Filed 07/13/20      Page 11 of 13




         1408 and 1409; and the Court having reviewed the Application and the Cummins Declaration; and

         upon consideration of the Supplemental Declaration of Chip Cummins in Support of Debtors’

         Application for an Order Authorizing the Employment and Retention of RPA Asset Management

         Services as Financial Advisors to the Debtors, Effective as of the Petition Date [Docket No. 128];

         and the Court having found and determined that (a) RPA does not hold or represent any interest

         adverse to the Debtors’ estates with respect to the matters upon which it is to be employed, (b)

         RPA is a “disinterested person” as contemplated under sections 327 and 328 of the Bankruptcy

         Code and (c) employment of RPA is necessary and in the best interests of the Debtors’ estates,

         creditors, and other parties in interest; and after due deliberation thereon and sufficient cause

         appearing therefor, it is HEREBY ORDERED THAT:

                        1.      The Application is granted as set forth herein.

                        2.      The Debtors are authorized, pursuant to sections 327(a) and 328(a) of the

         Bankruptcy Code, to employ and retain RPA as their financial advisor in accordance with the terms

         and conditions set forth in the Engagement Letter and Application, as modified by this Order,

         effective as of the Petition Date.

                        3.      RPA shall be compensated in accordance with the procedures set forth in

         sections 330 and 331 of the Bankruptcy Code, applicable Bankruptcy Rules, and Local Rules of

         this Court, and such procedures as may be fixed by order of this Court. RPA shall file interim and

         final fee applications, if and as appropriate, for the allowance of compensation for services

         rendered and reimbursement of expenses incurred in accordance with the applicable provisions of

         the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any applicable orders of this

         Court.




26722549.12

                                                          2
                     Case 20-11570-LSS         Doc 148        Filed 07/13/20    Page 12 of 13




                       4.      The Indemnification Provisions included in the Engagement Letter are

         approved, subject to the provisions of the subparagraphs below:

                       (a)     The Indemnified Persons shall not be entitled to indemnification,
                               contribution, or reimbursement pursuant to the Engagement Letter for
                               services other than the services provided under the Engagement Letter,
                               unless such services and the indemnification, contribution, or
                               reimbursement therefor are approved by this Court;

                       (b)     Notwithstanding anything to the contrary in the Engagement Letter, the
                               Debtors shall have no obligation to indemnify any Indemnified Person, or
                               provide contribution or reimbursement to any Indemnified Person, for any
                               claim or expense to the extent it is either: (i) judicially determined (that
                               determination having become final) to have arisen from an Indemnified
                               Person’s gross negligence, willful misconduct, fraud or bad faith; (ii) for a
                               contractual dispute in which the Debtors allege the breach of an Indemnified
                               Person’s contractual obligations unless the Court determines that
                               indemnification, contribution or reimbursement would be permissible
                               pursuant to In re United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003);
                               or (iii) settled prior to a judicial determination under (i) or (ii) above, but
                               determined by this Court, after notice and a hearing, to be a claim or expense
                               for which an Indemnified Person should not receive indemnity,
                               contribution, or reimbursement under the terms of the Engagement Letter
                               as modified by this Order;

                       (c)     If, before the earlier of (i) the entry of an order confirming a chapter 11 plan
                               in these Chapter 11 Cases (that order having become a final order no longer
                               subject to appeal), and (ii) the entry of an order closing these chapter 11
                               cases, any Indemnified Person believes that it is entitled to the payment of
                               any amounts by the Debtors on account of the Debtors’ indemnification,
                               contribution, and/or reimbursement obligations under the Engagement
                               Letter (as modified by this Order), including the advancement of defense
                               costs, the Indemnified Person must file an application therefor in this Court,
                               and the Debtors may not pay any such amounts to any Indemnified Person
                               before the entry of an order by this Court approving the payment. This
                               subparagraph (c) is intended only to specify the period of time under which
                               the Court shall have jurisdiction over any request for fees and expenses by
                               the Indemnified Persons for indemnification, contribution or
                               reimbursement, and not a provision limiting the duration of the Debtors’
                               obligation to indemnify the Indemnified Persons. All parties in interest
                               shall retain the right to object to any demand by any Indemnified Person for
                               indemnification, contribution, or reimbursement; and

                       (d)     Any limitation on liability pursuant to the terms of the Engagement Letter
                               shall be eliminated.

26722549.12

                                                          3
                      Case 20-11570-LSS        Doc 148       Filed 07/13/20   Page 13 of 13




                        5.     In the event that, during the pendency of these Chapter 11 Cases, RPA seeks

         reimbursement for any attorneys’ fees and/or expenses, the invoices and supporting time records

         from such attorneys shall be included in RPA’s fee applications and such invoices and time records

         shall be in compliance with Local Rule 2016-2(f), and shall be subject to approval of the Court

         under the standards of sections 330 and 331 of the Bankruptcy Code, without regard to whether

         such attorney has been retained under section 327 of the Bankruptcy Code and without regard to

         whether such attorney’s services satisfy section 330(a)(3)(C); provided, however, that RPA shall

         not seek reimbursement of any fees incurred defending any of RPA’s fee applications in these

         Chapter 11 Cases.

                        6.     RPA shall apply the Retainer against its post-petition invoices.

                        6.7.   The Debtors are authorized to take all actions necessary to effectuate the

         relief granted pursuant to this Order in accordance with the Application.

                        7.8.   To the extent there are any conflicts between this Order, the Application,

         the Engagement Letter or the Cummins Declaration, the terms of this Order shall govern.

                        8.9.   This Court retains jurisdiction with respect to all matters arising from or

         related to the implementation of this Order.




26722549.12

                                                         4
